Citation Nr: 0119381	
Decision Date: 07/26/01    Archive Date: 07/31/01	

DOCKET NO.  97-26 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for 
hypertrophic spurring of the lumbar spine with L4-5 
paracentral disc protrusion, status post microdiskectomy, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased initial evaluation for 
degenerative joint disease of the cervical spine, status post 
fusion, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased initial rating for 
osteophytosis of the thoracic spine with T6-7 herniated 
discs, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased initial (compensable) rating 
for onychomycosis of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1972 to April 1976 
and from May 1985 to August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that, inter alia, granted service 
connection for cervical, thoracic, and lumbar spine 
disabilities and onychomycosis of the feet.

The April 1997 RO decision also granted service connection 
for multiple scars and denied service connection for sinus 
disability.  The veteran filed a notice of disagreement with 
respect to these issues in July 1997 and in August 1997 a 
statement of the case was issued.  In September 1997 the 
veteran filed a substantive appeal regarding these issues.  A 
November 1998 RO decision granted service connection for 
rhinitis.  In a written statement, submitted in January 1999, 
the veteran indicated that he was withdrawing his appeal with 
respect to service connection for sinus disability and 
withdrawing his appeal with respect to increased ratings for 
scars at multiple sites.  38 C.F.R. § 20.204(b) (2000).  
Since the veteran has withdrawn his substantive appeal with 
respect to these issues, they are no longer in appellate 
status and will not be considered by the Board.  

The April 1997 RO decision also granted service connection 
for paroxysmal hemicrania and hydronephrosis.  The veteran 
perfected appeals with respect to increased ratings for these 
disabilities.  In a written statement, submitted in November 
1999, the veteran indicated that he desired to withdraw his 
appeals with respect to increased ratings for paroxysmal 
hemicrania and hydronephrosis.  38 C.F.R. § 20.204(b).  Since 
the substantive appeals have been withdrawn with respect to 
these issues, they are no longer in appellate status and will 
not be considered by the Board.  


FINDINGS OF FACT

1.  Prior to April 12, 1999, the veteran's service-connected 
hypertrophic spurring of the lumbar spine with L4-5 
paracentral disc protrusion, status post microdiskectomy, was 
manifested by no more than severe intervertebral disc 
syndrome without symptoms compatible with sciatic neuropathy 
and limitation of motion.  

2.  From April 12, 1999, the veteran's service-connected 
hypertrophic spurring of the lumbar spine with L4-5 
paracentral disc protrusion, status post microdiskectomy, is 
manifested by pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy and 
severe limitation of motion.

3.  The veteran's service-connected degenerative joint 
disease of the cervical spine with fusion have been 
manifested throughout the appeal by severe limitation of 
motion and severe recurring attacks related to intervertebral 
disc syndrome with intermittent relief but pronounced 
intervertebral disc syndrome is not demonstrated.  

4.  The veteran's service-connected osteophytosis of the 
thoracic spine with T6-7 herniated discs, throughout the 
appeal, have not been manifested by more than severe 
limitation of motion of the thoracic spine and not more than 
mild intervertebral disc syndrome.

5.  The veteran's service-connected onychomycosis of the feet 
has been manifested during the course of the appeal by 
itching that involves the veteran's toes on both feet.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent 
prior to April 12, 1999, for hypertrophic spurring of the 
lumbar spine with L4-5 paracentral disc protrusion, status 
post microdiskectomy, have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, Part 4, Diagnostic Code 5293 (2000); VAOPGCPREC 
36-97 (December 12, 1997).  

2.  The criteria for a 60 percent evaluation from April 12, 
1999, for hypertrophic spurring of the lumbar spine with L4-5 
paracentral disc protrusion, status post microdiskectomy, 
have been met.  38 U.S.C.A. § 1155; VCAA; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 
4, Diagnostic Code 5293 (2000); VAOPGCPREC 36-97.  

3.  The criteria for a 40 percent evaluation for degenerative 
joint disease of the cervical spine with fusion have been met 
from September 1, 1996.  38 U.S.C.A. § 1155; VCAA; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Part 4, Diagnostic Code 5293; VAOPGCPREC 36-97.

4.  The criteria for an evaluation greater than 10 percent 
for osteophytosis of the thoracic spine with T6-7 herniated 
discs have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 
4, Diagnostic Codes 5291, 5293 (2000); VAOPGCPREC 36-97.

5.  The criteria for a 10 percent evaluation for 
onychomycosis of the feet have been met from September 1, 
1996.  38 U.S.C.A. § 1155; VCAA; 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 7806, 7813 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notification and assistance requirements have recently been 
reaffirmed and clarified.  See VCAA.  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and multiple supplemental 
statements of the case advising them of the evidence 
necessary to substantiate the claims for increased 
evaluations as well as the evidence upon which the 
determinations were based.  The veteran has been afforded 
multiple VA examinations and both private and VA treatment 
records have been obtained.  There is no indication that any 
additional relevant records exist or that either the veteran 
or his representative have further argument or evidence to 
submit.  Therefore, the Board concludes that the requirements 
of the VCAA have been met.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Since this is an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55 (1994), that the present 
level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.  

Low back

The report of an October 1996 VA general medical examination 
reflects that the veteran reported having some low back pain.  
On examination of the low back forward flexion was 
accomplished to 76 degrees, backward extension varied from 
24 to 36 degrees, lateroflexion was accomplished to 25 
degrees bilaterally, and rotation was accomplished to 35 
degrees bilaterally.  There was no significant fixed 
deformity.  X-rays of the lumbosacral spine revealed moderate 
hypertrophic spurring at L4-5 with no other significant 
abnormality.  The diagnosis did not include a reference to a 
low back disability.  Reports of other VA examinations 
accomplished in October 1996 do not include references to 
complaints or findings relating to the low back.  

The report of a June 1998 MRI of the veteran's lumbar spine 
indicates that there was an L4-5 left paracentral disc 
protrusion that narrowed the left neural foramina and placed 
the left exiting nerve root at risk for impingement.  The 
report of an April 1998 VA spine examination reflects that 
the veteran reported midlumbar pain.  He indicated that lower 
lumbar pain with radiation into the left lower extremity had 
been occurring over the prior year and that his symptoms were 
worse with sitting.  The veteran denied any weakness in his 
lower extremities.  On examination of the lumbar spine, 
forward flexion was accomplished to 60 degrees, backward 
flexion was to 5 degrees, left and right flexion were to 30 
degrees and left and right rotation were to 45 degrees.  The 
assessment included that the veteran's symptoms related to 
his lumbar spine were most likely myofascial pain.  Other VA 
examinations afforded the veteran in April 1998 do not refer 
to complaints or findings relating to the veteran's low back.  

An April 12, 1999, private treatment record reflects the 
veteran's chief complaint of low back pain with the right leg 
going out.  He reported sciatic nerve pain.  The report of an 
April 1999 private MRI of the lumbar spine reflects that 
there was right disc protrusion at L3-4 with foraminal 
narrowing and broad-based posterior bulging of the annulus at 
L4-5.  There were multilevel degenerative changes of the 
lumbar spine with anterior and posterior osteophytes.  
Private treatment records reflect that the veteran underwent 
decompressive lumbar laminectomy at L3-4 and microdiskectomy 
at L3-4 in June 1999.  

A July 1999 VA treatment record reflects that the veteran had 
undergone a recent laminectomy after acute onset of severe 
low back pain with associated sciatic pain in the right lower 
extremity.  The impression included medically stable recent 
laminectomy with resultant paresthesia in the right leg.  
November 1999 private treatment records reflect that the 
veteran continued to experience intermittent leg weakness 
bilaterally, greater on the right.  He also continued to have 
persistent right sciatic pain.

The report of a February 2000 VA spine examination reflects 
that the veteran continued to have progressive right lower 
extremity pain.  He had been using Canadian crutches since 
January 2000.  On examination range of motion of the lumbar 
spine was accomplished in forward flexion to 40 degrees, 
extension was to 20 degrees, lateral bending was to 20 
degrees bilaterally, and rotation was to 25 degrees 
bilaterally.  There was significant pain associated with all 
movements, especially in the last three-quarters of the range 
of motion testing.  The impression included mild degenerative 
joint disease in the lumbosacral spine with probable new 
lateral herniated nucleus pulposus at L4-5.  

A July 2000 VA treatment record reflects that the veteran had 
undergone recent EMG studies from a private provider in June 
2000.  These revealed electrical evidence of right-sided L5-
S1 radiculopathy.  The veteran reported that his right leg 
would give out at times and noted numbness and tingling from 
the ankle to the hip in the right leg.

The veteran's hypertrophic spurring of the lumbar spine with 
L4-5 paracentral disc protrusion, status post 
microdiskectomy, have been evaluated as 40 percent disabling 
under Diagnostic Code 5293 of the Rating Schedule.  This is 
the highest evaluation that may be assigned under Diagnostic 
Code 5292 for limitation of motion of the lumbar spine.  
38 C.F.R. Part 4 (2000).  Diagnostic Code 5293 provides that, 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief, a 40 percent evaluation is 
warranted.  For pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief, a 
60 percent evaluation is warranted.

VAOPGCPREC 36-97, provides that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, must be considered when a veteran receives 
less than the maximum schedular rating under Diagnostic 
Code 5293.  The competent medical evidence, prior to April 
12, 1999, reflects that the veteran continued to have good 
range of motion in his low back, as demonstrated at the time 
of the October 1996 VA examination.  Although the competent 
medical evidence, as shown at the time of the June 1998 VA 
MRI reflects that there was disc protrusion at L4-5 prior to 
April 12, 1999, the competent medical evidence, as noted in 
the April 1998 VA examinations, continued to demonstrate that 
the veteran had reasonably good range of motion in his low 
back and the competent medical evidence did not indicate that 
he had any sciatic neuropathy or persistent symptoms 
compatible therewith.  Rather, the evidence demonstrated that 
the veteran did not have more than intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Therefore, a preponderance of the evidence prior to April 12, 
1999, is against a finding that the veteran's symptoms, 
related to his service-connected low back disability, more 
nearly approximated the criteria for an evaluation greater 
than 40 percent.  Accordingly, a preponderance of the 
evidence is against an evaluation greater than 40 percent for 
the veteran's service-connected low back disability prior to 
April 12, 1999.

On April 12, 1999, the veteran was seen with complaints 
relating to his low back that were described to include 
sciatic nerve pain.  He underwent surgery for his low back in 
June 1999 and his complaints and symptoms thereafter 
continued to be compatible with sciatic neuropathy.  Further, 
subsequent to April 12, 1999, the veteran's range of motion 
of the low back, with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, demonstrates very severe 
limitation of motion.  Therefore, the Board concludes that a 
preponderance of the evidence supports a finding that the 
symptoms associated with the veteran's service-connected low 
back disability more nearly approximate the criteria for a 
60 percent evaluation under Diagnostic Code 5293 from April 
12, 1999.  

Cervical spine

The report of an October 1996 VA general medical examination 
reflects that the veteran complained of constant neck pain 
and right upper arm and shoulder pain.  On examination of the 
cervical spine, forward flexion was accomplished to 
28 degrees, there was no backward extension, lateroflexion 
was accomplished to 18 degrees bilaterally, and rotation was 
accomplished to 15 degrees to the left and between 12 and 13 
degrees to the right.  There was no significant fixed 
deformity.  X-rays of the cervical spine revealed anterior 
metallic immobilization of C5-6-7 with plate and screws in 
good position.  The diagnosis included status post anterior 
cervical decompression and fusion procedure with plate 
fixation and bone graft.  

The report of an April 1998 VA spine examination reflects 
that the veteran indicated that prior to his cervical spine 
surgery in July 1996 he had experienced symptoms that 
included right hand weakness and bilateral upper extremity 
electric shock sensations with neck rotations.  
Postoperatively he had complete resolution of the electric 
shock sensations.  He had postoperative neck pain that had 
continued and worsened slightly in the previous six months.  
On examination, range of motion of the neck was accomplished 
in forward flexion to 50 percent, extension was to normal, 
and right range of motion was reduced.  It was noted that 
March 1998 X-rays revealed a large anterior osteophyte at C4-
5 with excellent fusion throughout.  The assessment included 
that the veteran's symptoms regarding his cervical spine were 
secondary to postoperative changes and his symptoms were 
consistent with cervical degenerative disease of a mild 
degree.  There was no evidence of new radiculopathy and no 
myelopathy symptoms.  

A July 1999 VA treatment record reflects that the veteran had 
a C5-7 fusion with limited range of motion.  The report of a 
July 1999 MRI of the cervical spine reflects that paracentral 
spurring was present at C5-6.  This resulted in narrowing of 
the lateral recess on the right.  

The report of a February 2000 VA spine examination reflects 
the veteran's complaints that included neck pain.  The 
veteran reported complaints of stiffness, fatigability, lack 
of endurance, and pain as well as weakness in the right upper 
extremity.  On examination of the cervical spine, forward 
flexion was limited to 20 degrees, extension was limited to 
40 degrees, lateral bending was limited to 20 degrees 
bilaterally, and rotation was limited to 35 degrees 
bilaterally.  There was significant pain associated with all 
movements especially in the last three-quarters of the range 
of motion testing.  There was objective evidence of weakness 
in the right biceps and right grip.  There were no postural 
abnormalities and no fixed deformities.  Deep tendon reflexes 
were 2 plus bilaterally in the upper extremities.  X-rays of 
the cervical spine revealed excellent fusion of C5-7 with 
instrumentation and plating in good placement.  The 
impression included degenerative joint disease with 
spondylosis of the cervical spine with persistent residual 
right upper extremity weakness in the biceps and right grip.  

The veteran's service-connected cervical spine disability has 
been evaluated as 20 percent disabling under Diagnostic 
Code 5293 of the Rating Schedule.  Diagnostic Code 5290 
provides that for moderate limitation of motion of the 
cervical spine a 20 percent evaluation will be assigned.  For 
severe limitation of motion of the cervical spine, a 
30 percent evaluation will be assigned.  38 C.F.R. Part 4 
(2000).  Diagnostic Code 5293 provides that a 20 percent 
evaluation will be assigned for intervertebral disc syndrome 
that is moderate with recurring attacks.  The criteria for 
40 percent and 60 percent evaluations under Diagnostic 
Code 5293 have previously been set forth.  Also, as noted 
previously, VAOPGCPREC 36-97 provides that the provisions of 
38 C.F.R. §§ 4.40 and 4.45, must be considered when a veteran 
receives less than the maximum schedular evaluation under 
Diagnostic Code 5293.  

The record reflects that the veteran's range of motion of the 
cervical spine has decreased during the time that his appeal 
has been in process, with the most recent competent medical 
evidence indicating that there is, with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, severe limitation 
of motion of the cervical spine.  While this would warrant a 
30 percent evaluation under Diagnostic Code 5290, the Board 
concludes that the veteran's cervical spine disability is 
more appropriately rated under Diagnostic Code 5293.  The 
competent medical evidence has consistently indicated that 
the veteran has experienced paresthesia in the right arm with 
weakness in the right handgrip.  However, the competent 
medical evidence has also consistently indicated that the 
veteran's deep tendon reflexes in the upper extremities are 
intact and symmetrical.  With consideration that the veteran 
has undergone cervical fusion at C5-7 and with consideration 
of the limitation of motion of the cervical spine that has 
been consistently demonstrated, as well as the nature of the 
veteran's right upper extremity weakness, the Board concludes 
that the evidence is in equipoise with respect to whether or 
not the symptoms associated with the veteran's service-
connected cervical spine disability more nearly approximate 
the criteria for a 40 percent evaluation under Diagnostic 
Code 5293.  In resolving all doubt in the veteran's behalf, a 
40 percent evaluation for the veteran's service-connected 
cervical spine disability is warranted.  38 C.F.R. § 4.7.  
However, a preponderance of the evidence is against a finding 
that symptoms associated with the service-connected cervical 
spine disability more nearly approximate the criteria for a 
60 percent evaluation under Diagnostic Code 5293.  In this 
regard, as noted, deep tendon reflexes in the upper 
extremities are 2 plus and symmetrical and there are no 
symptoms that could be considered compatible with sciatic 
neuropathy, noting that the veteran ceased to experience the 
electric-like sensations after his surgery.  Therefore, even 
with consideration of the loss of range of motion, a 
preponderance of the evidence is against an evaluation 
greater than the 40 percent that has been granted herein for 
the service-connected cervical spine disability.

Thoracic spine

The report of an October 1996 VA general medical examination 
reflects that the veteran reported that he was having some 
midthoracic back pain.  The diagnosis did not make a 
reference to the thoracic spine.  X-rays of the thoracic 
spine revealed minimal hypertrophic spurring of midthoracic 
vertebra and moderate hypertrophic changes at T10-11.  

The report of an April 1998 VA spine examination reflects 
that the veteran reported midscapular pain since February of 
1996 with no radiation around his chest in any dermatomal 
distribution.  He also reported midline low thoracic pain on 
palpation that prohibited him from bending over.  It was 
noted that an April 1998 MRI revealed a T6-7 small, central 
herniated disc.  There was no evidence of canal stenosis and 
no evidence of fracture subluxation.  The assessment included 
that the veteran's small herniated disc in his thoracic spine 
was not likely to be causing any of his thoracic symptoms.

The report of a February 2000 VA spine examination does not 
indicate any pertinent findings with respect to the veteran's 
thoracic spine. 

The veteran's service-connected thoracic spine disability has 
been evaluated under the provisions of Diagnostic Code 5291 
of the Rating Schedule.  Diagnostic Code 5291 provides that 
for either moderate or severe limitation of motion of the 
dorsal spine, a 10 percent evaluation will be assigned.  
Diagnostic Code 5293 provides that, for mild intervertebral 
disc syndrome, a 10 percent evaluation will be assigned.  The 
rating criteria for 20 percent, 40 percent, and 60 percent 
evaluations under Diagnostic Code 5293 have previously been 
set forth.  The 10 percent evaluation assigned is the highest 
evaluation that may be assigned under Diagnostic Code 5291.  

Although the veteran has been shown to have a herniated disc 
at T6-7, the competent medical evidence is against a finding 
that he has any symptoms related to intervertebral disc 
syndrome in the thoracic spine.  In this regard, the 
competent medical evidence reflects that the small central 
herniated disc is not likely to be causing any thoracic 
symptoms.  Therefore, a preponderance of the evidence is 
against a finding that symptoms related to the veteran's 
service-connected thoracic spine disability would approximate 
more than mild intervertebral disc syndrome.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent assigned when the service-
connected thoracic spine disability is evaluated under 
Diagnostic Code 5293.  Since the 10 percent assigned under 
Diagnostic Code 5291 is the highest evaluation that may be 
assigned under that diagnostic code, a preponderance of the 
evidence is against a higher evaluation than the 10 percent 
assigned under Diagnostic Code 5291.  It is observed that 
Diagnostic Code 5288 provides that for favorable ankylosis of 
the dorsal spine a 20 percent evaluation will be assigned.  
However, the competent medical evidence indicates that the 
veteran has no fixed abnormality of the spine and there is no 
competent medical evidence indicating that there is ankylosis 
of the dorsal spine.  Therefore, a preponderance of the 
evidence is against an evaluation greater than the 10 percent 
assigned under any applicable diagnostic code.

Onychomycosis

The report of an October 1996 VA general medical examination 
reflects that the veteran reported a long-standing history of 
bilateral toenail fungus.  At the time of the examination it 
was moderately improved.  The great toenails were involved on 
both feet and the 4th and 5th toes on the right foot and the 
2nd, 4th, and 5th on the left foot were involved.  The 
diagnosis included chronic toenail fungus, historical.

The report of an April 1998 VA skin examination reflects that 
the veteran had onychomycosis with tinea pedis involving the 
left fourth toenail and the left great toe and all toenails 
on the right foot.  

The report of a February 2000 VA skin examination reflects 
that the veteran reported that at times his toenails had 
blackened and fallen off.  He reported that occasionally they 
were painful.  He had been on a 6- to 8-month medical regime 
that had resulted in some clearing of most of his toenails.  
However, the 4th and 5th toenail of the right foot and the 
4th toenail of the left foot continued to demonstrate 
onychomycosis.  The diagnosis included onychomycosis 
involving the 4th and 5th toenail of the right foot and the 
4th toenail of the left foot with some success on medication, 
but reoccurrences existed.

The veteran's service-connected onychomycosis of the feet has 
been evaluated under Diagnostic Code 7813.  A note at the end 
of 38 C.F.R. § 4.118 (2000) provides that Diagnostic 
Code 7813 will be evaluated as for eczema.  Eczema is 
evaluated under Diagnostic Code 7806.  Diagnostic Code 7806 
provides that with slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area, a 
noncompensable evaluation will be assigned.  Where there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent evaluation will be 
assigned.  With exudation or itching constant, extensive 
lesions, or marked disfigurement, a 30 percent evaluation 
will be assigned.

With consideration that the veteran's onychomycosis has 
consistently involved both feet, and for a majority of the 
time multiple toes on both feet, the Board concludes that 
these symptoms more nearly approximate being described as 
involving an extensive area.  Further, with consideration of 
the veteran's report of having lost toenails, as well as 
reporting in his July 1997 notice of disagreement that he 
experienced pain, and competent medical evidence describing 
the appearance of the toes, the Board concludes that the 
evidence is in equipoise with respect to whether or not the 
symptoms more nearly approximate exfoliation or itching.  In 
resolving all doubt in the veteran's behalf, the Board 
concludes that symptoms associated with his onychomycosis 
more nearly approximate itching or exfoliation.  Therefore, 
in resolving all doubt in the veteran's behalf, a 10 percent 
evaluation for onychomycosis of the feet may be assigned.  
However, there is no competent medical evidence that 
indicates that there is marked disfigurement, extensive 
lesions, or that there is either itching or exudation that is 
constant.  Therefore, a preponderance of the evidence is 
against a 30 percent evaluation for the onychomycosis of the 
feet.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  In this regard, the record does not 
indicate that any of the veteran's service-connected 
disabilities currently in appellate status have required 
frequent hospitalization or caused marked interference with 
his employment.

















	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation greater than 40 percent prior to April 12, 
1999, for hypertrophic spurring of the lumbar spine with L4-5 
paracentral disc protrusion, status post microdiskectomy, is 
denied.

An evaluation of 60 percent from April 12, 1999, for 
hypertrophic spurring of the lumbar spine with L4-5 
paracentral disc protrusion, status post microdiskectomy, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An evaluation of 40 percent from September 1, 1996, for 
degenerative joint disease of the cervical spine with fusion 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An evaluation greater than 10 percent for osteophytosis of 
the thoracic spine with T6-7 herniated disc is denied.

A 10 percent evaluation from September 1, 1996, for 
onychomycosis of the feet is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

